Citation Nr: 0524246	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  01-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with sciatic and left L-5 radiculopathy and bilateral 
sacroiliac joint narrowing, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to March 
1976 and from November 1981 to November 1994.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
low back strain with sciatic and left L-5 radiculopathy and 
bilateral sacroiliac joint narrowing results in a disability 
comparable to severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; it does not 
result in a disability comparable to pronounced 
intervertebral disc syndrome with little intermittent relief, 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, unfavorable ankylosis of 
the entire thoracolumbar spine, or incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for low 
back strain with sciatic and left L-5 radiculopathy and 
bilateral sacroiliac joint narrowing have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §4.71a, Diagnostic Code 5293 (prior to September 22, 
2002); 38 C.F.R. §4.71a, Diagnostic Code 5293 (effective 
September 22, 2002); 38 C.F.R. §4.71a, Diagnostic Code 5292, 
5295 (prior to September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim.  Therefore, no further 
development is required.

Analysis

During a September 2003 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he was seeking 
a 40 percent evaluation for his low back disability.  The 
veteran testified that he had constant pain, spasms, pain 
down the leg, numbness on the outside of his calf, cramping 
in his calf, and pain and numbness in the foot.  He took 
medication for pain.  He had to fly in airplanes and attend 
meetings for his job and this caused back pain.  At the 
hearing, the veteran submitted a statement from his wife as 
to his symptoms.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

VA treatment records show treatment for the claimed 
condition.  A May 2001 VA neurosurgery progress note provides 
an assessment of chronic left mild radiculopathy with minimal 
changes on an EMG of sensory neuropathy and a negative MRI 
scan.  He was being referred to the pain clinic for 
evaluation for epidural steroid injections.  In September 
2001, the veteran complained of low back pain from 5/10 to 
10/10.  The sole relieving factors were rest and medication, 
that made the veteran sluggish.  

Turning to VA examination reports, the report of a June 1999 
VA examination provides that the veteran complained of 
frequent pain of variable intensity for which he used 
Ibuprofen.  He also had intermittent sciatica down the left 
leg and occasional muscle spasms but no incontinence.  Range 
of motion was forward flexion to 95 degrees, backward 
extension to 35 degrees, right flexion to 30 degrees, left 
flexion to 35 degrees, right and left rotation to 30 degrees.  
There was decreased sensation along the lateral aspect of the 
left foot.  The pertinent diagnosis was lumbosacral strain 
with left L5-S1 radiculopathy.  It was estimated that when 
the veteran was symptomatic, the veteran had a 20 percent 
decrease in excursion, strength, speed, coordination and 
endurance.  

The report of a February 2001 VA examination provides that 
the veteran was working as a corrections officer.  He had 
pain that made it difficult to perform his activities at 
work.  Five to 6 times a year he had pain that radiated to 
his left leg and left foot.  Flare-ups incapacitated him 5 to 
6 times a year.  The veteran took medication for flare-ups, 
depending on activities.  

On physical examination, the veteran had forward flexion to 
90 degrees, extension to 25 degrees, right lateral flexion to 
20 degrees and left lateral flexion to 25 degrees, right 
lateral rotation to 35 degrees and left lateral rotation to 
30 degrees.  Straight leg testing was negative.  Sensation to 
light touch was reduced in the left lateral ankle, left 
lateral extremity, left medial ankle and plantar surface of 
the left foot.  

The pertinent diagnosis was lumbosacral strain with left L5-
S1 radiculopathy.  When active, he had a 25 percent worsening 
of the DeLuca factors.  

The report of a May 2004 VA examination provides that the 
veteran complained of pain, usually 3 to 5/10 in intensity 
and as bad as 10/10 with activity.  It was worse with 
walking, standing, bending, twisting or sitting.  When the 
veteran sat for 30 minutes or more, he had increased pain.  
Standing for more than a few minutes resulted in pain.  
Walking more than two blocks caused pain in the back and 
numbness in the left foot.  On good days, he could carry 15-
20 pounds, and 5 pounds on bad days.  He had a sit-stand work 
station and currently worked as a director of security.  His 
job did not require the wearing of heavy equipment as did his 
last job, as a security officer.  The veteran took medicine 
everyday.  The veteran had lost approximately 22 days in the 
last 12 months, with four to six weekends, during which he 
was on bedrest.  Pain flared biweekly and was associated with 
leg pain.  The veteran stretched and used a cane when 
traveling or walking a lot.  His job required plane travel 
and this was difficult for him.  The veteran complained of 
left leg pain, nearly constant, sometimes a 7 to 9/10 level 
of intensity.  

On physical examination, the veteran had forward flexion to 
85 degrees, extension to 20 degrees, right lateral flexion to 
20 degrees, left lateral flexion to 25 degrees, right lateral 
rotation to 25 degrees and left lateral rotation to 20 
degrees.  The veteran had decreased sensation to light touch 
in the entire left foot, and posterior and lateral lower leg.  

The assessment was lumbar strain with degenerative disc 
disease, degenerative joint disease of the lumbar spine with 
intermittent sciatica.  The examiner noted that the veteran's 
service-connected low back disability did significantly limit 
his function or ability during flare-ups or extended use.  
The examiner estimated the additional loss of motion was 20 
percent during flare-ups.  The veteran had decreased 
strength, excess fatigability and impaired ability to execute 
movements such as standing on his left foot.  Standing and 
weightbearing were noted in the report.  The veteran did not 
have interference with locomotion.  The examiner stated that 
when the veteran's spine condition was aggravated, he would 
have a 20 percent worsening of the DeLuca factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Accordingly, there are three distinct rating schemes 
potentially applicable to the veteran's claim.  

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, regarding the limitation of motion of 
the lumbar spine, allowed a 40 percent rating for severe 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5289 provided that ankylosis of the lumbar 
spine warrants a 40 percent evaluation if it is favorable or 
a 50 percent evaluation if it is unfavorable.  

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A noncompensable rating is warranted for slight 
subjective symptoms.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
syndrome with recurring attacks warranted a 20 percent 
evaluation.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc syndrome, 
a 60 percent disability rating remained the highest available 
rating and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for rating 
spine disabilities was changed again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  A 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a VA General Counsel opinion, it was determined that 
Diagnostic Code 5293 involves loss of range of motion and 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under that diagnostic code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

Based on a thorough review of the record, the Board finds 
that the evidence supports a 40 percent evaluation for the 
veteran's low back strain with sciatic and left L5 
radiculopathy and bilateral sacroiliac joint narrowing, under 
the version of Diagnostic Code 5293 in effect prior to 
September 23, 2002, and with consideration of the factors 
elucidated in DeLuca.  The Board thus finds that the old 
criteria are most favorable to the veteran's claim.  

The VA examination reports dated in June 1999, February 2001 
and May 2004 show that the veteran's flare-ups resulted in 
worsening of the DeLuca factors from 20 to 25 percent.  The 
Board finds that this worsening is comparable to severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, which warrants a 40 percent evaluation.  
Diagnostic Code 5293, prior to September 23, 2002.

The Board has considered a 60 percent evaluation, but finds 
that the preponderance of the evidence does not warrant such 
an evaluation.  Even with consideration of DeLuca, the 
veteran's symptoms do not approximate pronounced 
intervertebral disc syndrome with little intermittent relief.  
Diagnostic Code 5293, prior to September 23, 2002.

In addition, the record does not show incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Thus, a 60 percent evaluation is not warranted 
under the September 23, 2002, amendments to Diagnostic Code 
5293.  

Turning to the amendments effective September 26, 2003, the 
record is negative for evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  Thus, a 50 percent 
evaluation is not warranted under the General Rating Formula 
for Diseases and Injuries of the Spine.  As noted above, the 
evidence is also negative for incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  Thus, a 60 percent evaluation is not warranted under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Diagnostic Code 5243 (effective 
September 23, 2003).  

The Board observes that in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2004).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

Despite the veteran's testimony as to the effect of his 
service-connected low back disability on his job performance, 
the Board finds no evidence of an exceptional disability 
picture in this case at any time during the appeal period.  
There is no evidence in the claims file of particular 
circumstances that render impractical the application of the 
regular rating criteria to the veteran's low back disability, 
nor is there any indication that the veteran's low back 
disability has required any recent hospitalization.  

There is no documentary evidence that because of his low back 
disability the veteran has been uniquely economically harmed 
beyond the degrees of disability anticipated by a 40 percent 
evaluation.  He has submitted no employment or medical 
records showing that his low back disability interferes with 
employment to an extent not contemplated by a 40 percent 
evaluation.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.


ORDER

A 40 percent evaluation for low back strain with sciatic and 
left L-5 radiculopathy and bilateral sacroiliac joint 
narrowing is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


